Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 10/13/2022, wherein the Amendment cancelled claims 1-8, 10, 12-21, amended claims 9, 11, 25 and 29, and added claims 30-37.
	Claims 9, 11, 22-37 are pending.
Priority
	The instant application is a 371 of PCT/EP2018/058701, filed 04/05/2018, which claims priority to provisional application 62/580,574, filed 11/02/2017, provisional application 62/484,119, filed 04/11/2017, provisional application 62/484,156, filed 04/11/2017, foreign priority application PCTEP2017082148, foreign priority application EP17193916.8, filed 09/29/2017, and foreign priority application PCTEP2017074731, filed 09/29/2017.
Certified priority documents EP17193916.8 has not been filed.  
The instant claims are afforded a priority date of 04/05/2018, the filing date of the PCT.  The above applications that were filed prior to 04/05/2018, fail to disclose a) “an agent capable of reducing plasma homocysteine levels,” b) betaine, c) trimethylglycine, or d) vitamin D as the metabolites 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2.  
Information Disclosure Statement
The information disclosure statements (IDS) dated 06/21/2022 and 07/28/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions 
Applicant elected Group II, and EPA and DHA as the omega-3 fatty acid species, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 as the vitamin D species, and betaine as the species capable of reducing plasma homocysteine levels in the reply filed on 06/01/2022.
	Claims 9, 11 and 22-37 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the abstract that directs the language to a method for reducing or preventing cognitive decline, and/or improving cognitive ability, is sufficient to overcome the objection.   
35 U.S.C. § 112
	Applicant’s amendment to claims 25 and 29 that deletes the parenthetic recitation and “betaine” is sufficient  to overcome this rejection.
35 U.S.C. § 103
	Applicant’s addition of the phase “determining a level of homocysteine in a plasma sample from the subject” to independent claims 9 and 11 is sufficient to overcome the previous rejections.

NEW REJECTIONS
The below modified and newly applied 103 and Double Patenting rejections are necessitated by Applicant’s amendment to the claims.  
The 103 rejections are over the same primary prior art reference relied upon in the previous Office Action.  The modified and new rejections specifically address the amendment to independent claims 9 and 11, which adds the limitation “determining a level of homocysteine in a plasma sample from the subject.”  Modifications to the previous 103 rejections are bolded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, 22, 24-26, 28-29, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0209306 to Bredesen (published 07/30/2015-PTO-892) in view of US 2018/0268940 to Bredesen (published 2018, PTO-892)
	Bredesen ‘306 teaches multi-component formulations for improving neurological function in a human (title, paragraph 12).  
	The multi-component formulation comprises:

    PNG
    media_image1.png
    269
    413
    media_image1.png
    Greyscale
(pg. 26,claim 1), 

    PNG
    media_image2.png
    232
    427
    media_image2.png
    Greyscale
(pg. 27, claim 25),  and

    PNG
    media_image3.png
    122
    417
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    709
    407
    media_image4.png
    Greyscale
(pgs. 27-28, claim 36-38).
	Docosahexaenoic acid (DHA) and Eicosapentanoic acid (EPA) are omega-3 fatty acids, and trimethyglycine is a betaine. 
	These formulations are for improving cognitive function in subjects with abnormal or normal cognition to prevent or delay the progression of symptoms of neurodegeneration (pg. 29, claim 52).  These formulations are also for slowing the rate of memory loss, cognition loss, concentration loss, gross motor control loss, and fine motor control loss (pg. 29, claim 54). 

    PNG
    media_image5.png
    639
    421
    media_image5.png
    Greyscale

	Bredesen ‘306 further teaches a method of detecting levels of various biomarkers to determine the effectiveness of treatment.  The method encompasses comparing a baseline measure of a parameter of disease, i.e., a biomarker, before administering the multicomponent formulation.  APP is a biomarker that is measured.  The biomarkers are measured by taking blood, plasma, serum, urine, mucous or cerebrospinal fluid samples (paragraph 130, pg. 29—claims 55-56, pg. 32—claim 96).  
	While Bredesen ‘306 teaches compositions comprising an omega-3 fatty acid, vitamin D, and an agent capable of reducing plasma homocysteine levels, it differs from that of the instantly claims invention in that it does not teach determining a level of homocysteine, of omega-3 fatty acids, or of vitamin D in a plasma sample and it does not exemplify the composition in a method for reducing or preventing cognitive decline and/or improving cognitive ability.
Bredesen ‘940 teaches treating, reducing, or reversing cognitive decline by assessing at least 6 factors of Table 1 on pages 4-7, for the purpose of optimizing these factors if they are abnormal (paragraphs 8, 9).
	Measuring homocysteine levels, inflammation level, and hormone levels are taught as factors to be assessed (paragraph 10).  
Measuring arachidonic acid/eicospentaenoic acid ratios is taught as inflammation levels to be assessed (paragraph 19).  Measuring vitamin D is taught as a hormone levels to be assessed (paragraphs 17, 20).  
Assessing levels through blood or saliva samples is taught (paragraphs 63, 67, 71).  
Comparing the received patient parameters against predefined ranges for a set of physiological characteristics is taught (paragraph 163).  
	Age-matching is taught (paragraph 134).   
	The processes can include determining a memory loss treatment plan based on the patient parameters that exceed the predefined ranges for the associated physiological characteristics.  (paragraph 167).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add a method of determining the levels of homocysteine, omega-3 fatty acid and/or vitamin D in a plasma sample, as taught by Bredesen ‘940, to the methods of Bredesen ‘306, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add a method of determining the levels of the homocysteine, omega-3 fatty acid and/or vitamin D in a plasma sample, to the methods of Bredesen ‘306, with a reasonable expectation of success, because Bredesen ‘306 teaches methods of measuring biomarkers associated with cognitive decline and Bredesen ‘940 teaches measuring homocysteine, omega-3 fatty acids (i.e., eicospecntaenoic acid), and/or vitamin D levels to assess cognitive function and to treat, reduce or reverse cognitive decline by optimizing factors that are abnormal.  
	
	Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0209306 to Bredesen (published 07/30/2015-PTO-892) and US 2018/0268940 to Bredesen (published 2018, PTO-892), as applied to claims 9, 11, 22, 24-26, 28-29, 31-37 above, and further in view of US 2007/0078114 to Hobden (published 04/05/2007-PTO-892).
	Bredesen ‘306 and Bredesen ‘949 are applied as discussed in the above 35 USC 103 rejection.  
	Bredesen ‘306 exemplifies Vitamin D as Vitamin D3 (paragraphs 28 and 141, pg. 10 at Table 1, pg. 13 at Table 2).
	While Bredesen ‘306 and Bredesen ‘940 teach a method of reducing cognitive decline by determining homocysteine levels and administering a composition comprising an omega-3 fatty acid, vitamin D and an agent capable of reducing plasma homocysteine levels, it differs from that of the instant invention in that it does not teach vitamin D metabolites.
	Hobden ‘114 teaches methods of treating neurodegenerative disorders, Alzheimer’s disease, dementia, and mild cognitive impairment, with a composition comprising an Aß42 lowering agent and a hormonal modulating agent (pgs. 22-23, claims 25-28).  Vitamin D derivatives are taught as hormonal modulating agents (pg. 22, claim 6).  
	Cholecalciferol, which is Vitamin D3, Calcidiol, which is 25-hydroxvitamin D3, and ercalcidiol, which is 25-hydroxyvitamin D2, are taught as interchangeable and combinable vitamin D related compounds (paragraphs 70 and 71).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the Vitamin D3 of Bredesen ‘306 with 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2, as taught by Hobden ‘114, with a reasonable expectation of success, because Bredesen ‘306 and Hobden ‘114 are both directed toward methods of treating cognitive decline and Hobden ‘114 teaches vitamin D3, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2, as interchangeable and combinable Vitamin D related compounds.
Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0209306 to Bredesen (published 07/30/2015-PTO-892) in view of US 2018/0268940 to Bredesen (published 2018, PTO-892)  as applied to claims 9, 11, 22, 24-26, 28-29, and 31-37  above, and Rose (Internl Jn of Biostat, published 2009, PTO-892).
	Bredesen ‘306 and Bredeson ‘940 are applied as discussed in the above 35 USC 103 rejection.  
	While Bredesen ‘306 and Bredesen ‘940 teach a method of reducing cognitive decline by determining a homocysteine level in a plasma sample and administering a composition comprising an omega-3 fatty acid, vitamin D and an agent capable of reducing plasma homocysteine levels, it differs from that of the instant invention in that it does not teach gender matching.
	Rose teaches that matched case-control study designs are commonly implemented in the field of public health.  While matching is intended to eliminate confounding, the main potential benefit of matching in case-control studies is a gain in efficiency (abstract, introduction).  Sex, i.e. gender, is taught as a matching variable (pg. 5). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the gender matching of Rose to the methods of assessing homocysteine, omega-3 fatty acid and vitamin D levels of Bredesen ‘940 and Bredesen ‘306, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the gender matching of Rose to the methods of assessing homocysteine, omega-3 fatty acid and vitamin D levels of Bredesen ‘940 and Bredesen ‘306, with a reasonable expectation of success, because Bredesen ‘306 teaches that the effectiveness of treatment can be determined by comparing a baseline measure of a parameter of disease before administration of the multicomponent formulation, Bredesen ‘940 teaches assessing using predefined ranges and age, and Rose teaches that case matching, such as gender matching, results in a gain in efficiency for case-control studies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11, 22, 24, 26, 28, 30-31, 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 13, 14, 16 and 18 of U.S. Patent No. 10,821,130, US 2018/0268940 to Bredesen (published 2018, PTO-892), as evidenced by Fallis (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘130 claims a method of reducing cognitive aging/reducing severity of cognitive aging, and decreasing brain atrophy/neuroinflammation by administering a composition that comprises omega-3 fatty acids and B vitamins, such as B1, B2, B3, B5, B6, B7, B9 and B12.  EPA and DHA are claimed as omega 3-fatty acids.  Vitamin D is claimed.  The subject having a genotype indicating risk of cognitive decline is claimed.
As evidenced by Fallis, Vitamins B6 and B12 lower homocysteine.
While ‘130 claims a method for reducing cognitive aging/reducing severity of cognitive and decreasing brain atrophy/neuroinflammation by administering a composition that comprises omega-3 fatty acids and B vitamins, such as B1, B2, B3, B5, B6, B7, B9 and B12.  EPA and DHA are claimed as omega 3-fatty acids, it differs from that of the instant claimed invention in that it does not claim “determining a level of homocysteine in a plasma sample from the subject.”
Bredesen ‘940 teaches treating, reducing, or reversing cognitive decline by assessing at least 6 factors of Table 1 on pages 4-7, for the purpose of optimizing these factors if they are abnormal (paragraphs 8, 9).
	Measuring homocysteine levels, inflammation level, and hormone levels are taught as factors to be assessed (paragraph 10).  
Measuring arachidonic acid/eicospentaenoic acid ratios is taught as inflammation levels to be assessed (paragraph 19).  Measuring vitamin D is taught as a hormone levels to be assessed (paragraphs 17, 20).  
Assessing levels through blood or saliva samples is taught (paragraphs 63, 67, 71).  
Comparing the received patient parameters against predefined ranges for a set of physiological characteristics is taught (paragraph 163).  
	Age-matching is taught (paragraph 134).   
	The processes can include determining a memory loss treatment plan based on the patient parameters that exceed the predefined ranges for the associated physiological characteristics.  (paragraph 167).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add a method of determining the levels of homocysteine, omega-3 fatty acid or vitamin D in a plasma sample, as taught by Bredesen ‘940, to ‘130, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add a method of determining the levels of homocysteine, omega-3 fatty acid or vitamin D, to the methods of ‘130, with a reasonable expectation of success, because ‘130 claims treating subjects with a genotype indicating risk of cognitive decline and Bredesen ‘940 teaches measuring homocysteine, omega-3 fatty acids (i.e., eicospecntaenoic acid), and/or vitamin D levels to assess cognitive function and to treat, reduce or reverse cognitive decline by optimizing factors that are abnormal.  

Claims 9, 11, 22, 24, 26, 28, 30-31, 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 33, and 41 of copending Application No. 16/336,294 (reference application), as evidenced by Fallis (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 claims a method of achieving a benefit selected from the group consisting of decreasing brain atrophy, increasing or maintaining number of synapses, increasing or maintaining amyloid-B phagocytosis, and decreasing neuroinflammation by administering a composition comprising an omega-3 fatty acid and a B vitamin, wherein DHA and EPA are claimed as omega-3 fatty acids.  Vitamins B1-3, Vitamins B5-7, Vitamin B9, Vitamin B12 and mixtures thereof are claimed.  ‘294 claims the subject has having a plasma homocysteine  level at baseline of at least 12 umol/L.  
As evidenced by Fallis, Vitamins B6 and B12 lower homocysteine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 11, 24, 28, 30-31, 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 22, and 24 of copending Application No. 16/604,055 (reference application), as evidenced by Fallis (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘055 claims a method of treating cognitive decline, a method of improving cognitive ability, and a method of achieving cognitive benefits by administering a composition comprising EPA and Vitamin B12.  ‘055 claims wherein the non-demented individual has a low plasma homocysteine level at baseline of at least 12 umol/L.  
As evidenced by Fallis, Vitamin B12 lowers homocysteine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

RESPONSE TO ARGUMENTS
Priority
Applicant argues that the priority applications were filed on August 10, 2019.
The Examiner agrees that the priority document for PCT/EP2017/082148 was filed on 10/08/2019, and apologizes for the previous oversight.  However, the priority document for EP17193916.8, filed 09/29/2017, has not been filed.
35 U.S.C. § 103
Applicant argues that in view of the amendments, the cited references are deficient with respect to the present claims.
The Examiner finds this argument partially persuasive.  The previous 103 rejection is modified in response to the amendment to independent claims 9 and 11.  
As discussed in the above modified rejection, Bredesen does teach a method of determining a level of homocysteine in a plasma sample from a subject.
Double Patenting
	Applicant states that a terminal disclaimer would be premature at this stage in prosecution because the present claims have not yet been allowed, and thus, the final version of these claims is not yet known.
	The Examiner acknowledges this statement and maintains the rejections.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622